                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICODEMO DIPIETRO,

       Plaintiff,                                       NO. 1:15-CV-01137

               v.                                       (JUDGE CAPUTO)
DANIEL MEINERT, et al.,

       Defendants.

                                      MEMORANDUM
       Presently before me is a Motion for Summary Judgment (Doc. 125) filed by the
remaining Defendants in this case, Daniel Meinert and Randall Perry.1 Plaintiff Nicodemo
DiPietro, proceeding pro se, claims Meinert violated his civil rights by falsely labeling him
a “rat,” and by retaliating against him both for filing grievances and for refusing to cooperate
with Meinert’s prison investigation. DiPietro claims Perry, on the other hand, ignored a
substantial risk of harm when Perry transferred him to a prison where his prior stabbing
victim was housed. But because DiPietro fails to produce evidence to support his claims,
Defendants’ Motion will be granted, and judgment will be entered in their favor.
                                       I. Background


 1
         Neither DiPietro nor Meinert and Perry address the two other defendants that
         are still parties to this suit: the Pennsylvania Department of Corrections (the
         “DOC”) and Robin Lewis. In the prisoner litigation context, courts have the
         authority to dismiss parties sua sponte pursuant to the Prison Litigation
         Reform Act, 42 U.S.C. § 1997e(c). See Beenick v. LeFebvre, 684 F. App’x
         200, 204-05 (3d Cir. 2017). I will exercise that authority to dismiss the DOC
         and Lewis. DiPietro’s Amended Complaint (Doc. 16) merely mentions the
         DOC in the caption, which is insufficient to state a claim against it.
         Carrasquillo v. Rendell, No. CIV.A. 09-347, 2009 WL 1940394, at *3 (W.D.
         Pa. June 30, 2009) (collecting cases). Nor has DiPietro produced evidence
         suggesting the DOC’s liability. The DOC will accordingly be dismissed. And
         Lewis (who appears once in the body of the Amended Complaint) is factually
         and legally indistinguishable from the defendants dismissed pursuant to
         Judge Caldwell’s October 16, 2017 Order (Doc. 121). For the reasons stated
         in the Memorandum preceding that Order (Doc. 120), and because no
         evidence of wrongdoing has been produced, Lewis will also be dismissed.
       The undisputed facts, viewed in the light most favorable to DiPietro, are as follows:
       DiPietro was found guilty of “first degree murder, attempted robbery of a motor
vehicle, simple assault, and a violation of the Uniform Firearms Act on August 7, 2001,” in
connection with a shooting in a Philadelphia nightclub. Commonwealth v. DiPietro, No. 353
EDA 2011, 2013 WL 11259319, at *1 (Pa. Super. Ct. July 24, 2013). He was “sentenced
to life imprisonment for the first degree murder conviction.” Id.
       On February 13, 2014, DiPietro was housed at SCI Fayette. (Doc. 126 at ¶ 1
(Defendants’ Statement of Material Facts)).2 The next day, Daniel Meinert, a special
investigator with the Pennsylvania Department of Corrections, had DiPietro transferred to
SCI Rockview after DiPietro promised he would provide information on a “dirty” guard. (See
id. ¶¶ 1-2; Doc. 126-2 at 24:14-18; 27:6-19 (hereinafter “DiPietro Dep.”)). DiPietro revealed
to Meinert, however, that he had lied—rather than “snitch” on the guard, he provided
Meinert false information. (DiPietro Dep. at 18:8-11, 20:20-21, 25:13-22). In retaliation,
Meinert decided to falsely label him a “rat,” which put DiPietro’s life in danger. (Doc. 126 at
¶ 3). Meinert threatened to tell DiPietro’s former mob associates, too. (Id.). Meinert
ultimately “leaked [a] police report to the media and the media wrote in the newspaper that
[DiPietro] attempted to ‘rat’ on the mob.” (Id. ¶ 4). “The newspaper article said that Meinert
stated [DiPietro] attempted to cooperate with the government and provide false information
against mob figures[,] although no specific names were mentioned in the article.” (Id. ¶ 5).
       Additionally, Meinert decided to have DiPietro transferred to SCI Greene, far away
from his family and where an inmate he previously stabbed, Mikall, was being housed.


 2
         As Defendants note, DiPietro has not properly contested their Statement of
         Material Facts. (See Doc. 137 at 2-3). DiPietro’s submissions, which state
         that certain material facts are in dispute, fail to cite to the record or otherwise
         provide an evidentiary basis for their contents. (See Docs. 135, 139-41).
         Even though DiPietro is proceeding pro se and is therefore entitled to some
         latitude, he is not exempt from Local Rule 56.1 and the failure to comply with
         it. Jones v. Sec’y Pa. Dep’t of Corr., 589 F. App’x 591, 593 (3d Cir. 2014).
         Defendants’ facts—which I note are cast in a light favorable to DiPietro—are
         accordingly deemed admitted for present purposes.

                                               2
(DiPietro Dep. at 16:22-25, 20:5-15). DiPietro immediately began filing grievances and
writing to prison officials, notifying anyone he could that his stabbing victim was at SCI
Greene and that he either did have or should have a “separation order” preventing his
transfer there. (See Doc. 126 at ¶ 11). Specifically, DiPietro wrote to Randall Perry, who
was in charge of transfers, on three occasions. (Doc. 126-3 at ¶ 9 (hereinafter “Perry
Decl.”)). Perry investigated DiPietro’s concerns, determined there was not a sufficient
“safety or security concern” to prevent the transfer, and found after reviewing DOC records
that there was no separation order with Mikall. (Id. ¶¶ 10-12). DiPietro was accordingly
transferred to SCI Greene, where he was placed “in the Restricted Housing Unit . . . in
Administrative Custody” for the entirety of his stay there. (Id. ¶ 13). Because he was in
administrative custody, DiPietro “was not permitted to interact with other inmates, and he
was not permitted into prison areas where he could interact with general population
inmates.” (Id.).
       Finally, Meinert further retaliated against DiPietro by “causing his cable to be turned
off,” freezing his inmate account, and transferring him to different prisons throughout
Pennsylvania. (Doc. 126 at ¶¶ 6, 17-19).
       DiPietro, though, got himself transferred to SCI Houtzdale. (DiPietro Dep. at 64:15).
While at SCI Houtzdale, a guard called DiPietro a “rat.” (Id. at 90:14). In response, DiPietro
attacked the guard. (Id. at 90:14, 118:25, 119:1-25). A group of guards then attacked
DiPietro, knocking one of his teeth out and cracking another. (Id. at 120:7-11). The guards
lifted DiPietro up off the ground, took him to a room, then water boarded him. (Id. at 120:22-
25; 121:1-10).
       DiPietro filed suit on June 10, 2015, alleging violations of his civil rights. (Doc. 1).
After some motion practice, DiPietro’s claims have been whittled down to violations of the
First and Eighth Amendments. (See Doc. 120). On November 15, 2017 Defendants filed
their Motion for Summary Judgment (Doc. 125), after which they timely filed their statement
of facts (Doc. 126) and brief in support (Doc. 131). DiPietro timely responded with his brief
in opposition (Doc. 135) and counter-statement of facts (Doc. 139). The Motion has thus

                                              3
been fully briefed and is now ripe for review.
                                      II. Legal Standard
       Summary judgment shall be granted “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “A court may grant a motion for summary judgment if, after it
considers all probative materials of record, with inferences drawn in favor of the non-moving
party, the court is satisfied that there are no genuine issues of material fact and the movant
is entitled to judgment as a matter of law.” Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210,
218 (3d Cir. 2015) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986)); Brooks v.
Kyler, 204 F.3d 102, 105 n.5 (3d Cir. 2000)). “A fact is ‘material’ under Rule 56 if its
existence or nonexistence might impact the outcome of the suit under the applicable
substantive law. A dispute over a material fact is ‘genuine’ if ‘a reasonable jury could return
a verdict for the nonmoving party.’” Santini v. Fuentes, 795 F.3d 410, 416 (3d Cir. 2015)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “In determining
whether the dispute is genuine, the court’s function is not to weigh the evidence or to
determine the truth of the matter . . . .” American Eagle Outfitters v. Lyle & Scott Ltd., 584
F.3d 575, 581 (3d Cir. 2009) (citing Anderson, 477 U.S. at 248-49).
       The moving party bears the initial burden to identify “specific portions of the record
that establish the absence of a genuine issue of material fact.” Santini, 795 F.3d at 416
(citing Celotex, 477 U.S. at 323). If this burden is satisfied by the movant, the burden then
“shifts to the nonmoving party to go beyond the pleadings and ‘come forward with specific
facts showing that there is a genuine issue for trial.’” Id. (quoting Matsushita Elec. Indus. Co.
v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). The non-movant’s burden is not satisfied
by “simply show[ing] that there is some metaphysical doubt as to the material facts.”
Chavarriaga, 806 F.3d at 218.
                                        III. Discussion
A.     Meinert
       DiPietro maintains two claims against Meinert: first, that in violation of the First

                                               4
Amendment, Meinert retaliated against him for filing grievances and refusing to inform on
a correctional officer; and second, that in violation of the Eighth Amendment, Meinert falsely
labeled DiPietro a rat, thereby putting his life at risk. (See Doc. 135 at 1-2; Doc. 140 at 1-2).
Defendants argue there is no evidence that Meinert retaliated against DiPietro for his
protected activities or that DiPietro was harmed because Meinert labeled him a
rat—essentially, that DiPietro cannot establish causation. (See Doc. 131 at 15-21).
       1.     First Amendment Retaliation
       For his retaliation claim to survive summary judgment, DiPietro must produce
evidence showing that there is a “causal link between the exercise of his constitutional rights
and the adverse action taken against him.” Rauser v. Horn, 241 F.3d 330, 333 (3d Cir.
2001). The Third Circuit has adopted the Mount Healthy “burden-shifting framework,” which
first requires the plaintiff to show “that his constitutionally protected conduct was ‘a
substantial or motivating factor’ in the decision to discipline him.” Id. (quoting Mount Healthy
Bd. of Ed. v. Doyle, 429 U.S. 274, 287 (1977)). Should the plaintiff make that showing, the
burden shifts to the defendant to show, bearing in mind the deference due to prison
officials, that “it would have taken the same disciplinary action even in the absence of the
protected activity.” Id. at 333-34.
       DiPietro cannot show that his grievances are casually connected to Meinert’s actions.
DiPietro claims that his grievances first led Meinert to transfer him to SCI Greene. But
DiPietro’s own deposition testimony contradicts this sequence of events. DiPietro testified
that he filed grievances after Meinert decided to transfer him to SCI Greene. (See, e.g.,
DiPietro Dep. at 16:22-25 (“And I filed a grievance from the day that [Meinert] told me that
I was going to Greene County to the day that I got [there.]”); id. at 20:5-15). It is therefore
impossible that DiPietro’s grievances were a “substantial or motivating factor” in Meinert’s
decision, because the grievances post-dated the decision. Glanzman v. Metro. Mgmt. Corp.,
391 F.3d 506, 516 (3d Cir. 2004) (observing that it is not possible to meet the retaliation
standard when the adverse action precedes the protected activity); Ameault v. O’Toole, 864
F. Supp. 2d 361, 384 (W.D. Pa. 2012) (same). Moreover, as Defendants note, there is no

                                               5
evidence in the record that Meinert was even aware of DiPietro’s grievances. (Doc. 131 at
17-18; Doc. 137 at 4-5). At most, there is just DiPietro’s speculation, (see, e.g., DiPietro
Dep. at 88:23-25), which is insufficient as a matter of law. McDowell v. Moran Foods, LLC,
680 F. App’x 72, 75 (3d Cir. 2017). There is thus no evidence of a causal link between
DiPietro’s grievances and his subsequent prison transfers, freezing of his inmate account,
and temporary stopping of his cable (which all ostensibly occurred at Meinert’s direction).
       Finally, to the extent DiPietro claims the transfers were retaliation for his refusal to
inform on a “dirty” guard, (see DiPietro Dep. at 15-16), courts have held (albeit cursorily)
that such refusal is not a constitutionally-protected activity. Walker v. Campbell, No. CIV.A.
09-282, 2011 WL 6153105, at *5 (W.D. Pa. Oct. 31, 2011), report and recommendation
adopted, 2011 WL 6176808 (W.D. Pa. Dec. 9, 2011); Bennett v. Goord, No. 03-CV-6577,
2006 WL 2794421, at *12 (W.D.N.Y. Aug. 1, 2006), aff’d, No. 06-3818-PR, 2008 WL
5083122 (2d Cir. Dec. 2, 2008). But see Burns v. Martuscello, 890 F.3d 77, 89-93 (2d Cir.
2018) (holding an inmate’s refusal to “snitch” on an ongoing basis protected by the First
Amendment, but declining to decide whether an inmate has the “right to refuse to give
truthful information about a past event”). In fact, DiPietro admits that he lied to
Meinert—telling him first that he would cooperate, providing false information, obtaining a
favorable prison transfer, then revealing his lie. (DiPietro Dep. at 18:8-11 (“[Meinert] made
a deal and then I jerked him off, because I ain’t ratting on nobody. Cops or no cops. And
I told him that I jerked him off and then that’s when he went psychopath.”); id. at 20:20-21
(“I was lying. Everything that I told him was a lie.”); id. at 25:13-22 (“I lied. . . . I tried to
blame it on the people that weren’t dirty. . . . I was playing games with him. Because he had
the audacity to ask me to rat.”)). Such knowingly false statements to prison officials are
unprotected. See Hadden v. Howard, 713 F.2d 1003, 1008 (3d Cir. 1983); Brightwell v.
Lehman, No. CIV.A. 03-205J, 2007 WL 2479682, at *6 (W.D. Pa. Aug. 29, 2007). Whatever
retaliation DiPietro suffered as a result, therefore, is not actionable under the First
Amendment.
       Defendants’ Motion for Summary Judgment will accordingly be granted as to

                                               6
DiPietro’s First Amendment retaliation claims.
       2.     Eighth Amendment Claims
       DiPietro’s remaining claims against Meinert revolve around Meinert labeling him a
rat. “The Eighth Amendment imposes on prison officials a duty ‘to protect prisoners from
violence at the hands of other prisoners[.]’” Robinson v. Danberg, 673 F. App’x 205, 214 (3d
Cir. 2016) (quoting Farmer v. Brennan, 511 U.S. 825, 833 (1994)). “[T]hat maxim is
especially pertinent where . . . it was prison officials that engendered the conditions for
violence in the first place.” Id. A prison official breaches that duty to protect if the official
knew that a prisoner “face[d] a substantial risk of serious harm and disregard[ed] that risk
by failing to take reasonable measures to abate it.” Farmer, 511 U.S.at 847. But, in the
context of prison officials labeling prisoners “rats” or “snitches,” a prisoner must still show
an “objectively, sufficiently serious deprivation[]” to support an Eighth Amendment claim.
Robinson, 673 F. App’x at 214.
       Defendants admit, “for purposes of summary judgment only,” that Meinert “put
Plaintiff’s life in danger by trying to label him a ‘rat.’” (Doc. 126 at ¶ 3). That admission, it
seems, would be sufficient to grant summary judgment in DiPietro’s favor in a number of
circuits which hold such labeling, standing alone, is an objectively serious deprivation. See
Irving v. Dormire, 519 F.3d 441, 451 (8th Cir. 2008); Benefield v. McDowall, 241 F.3d 1267,
1271-72 (10th Cir. 2001); Valandingham v. Bojorquez, 866 F.2d 1135, 1138-39 (9th Cir.
1989); Harmon v. Berry, 728 F.2d 1407, 1409 (11th Cir. 1984). Other courts take a middle
ground, requiring a showing of “actual or imminent harm.” Corley v. City of New York, No.
1:14-CV-3202-GHW, 2017 WL 4357662, at *13 (S.D.N.Y. Sept. 28, 2017). However, the
Third Circuit follows the Fifth, Sixth, and Seventh Circuits in holding that a prisoner must
suffer actual injury resulting from being branded a “snitch” or “rat” to have an Eighth
Amendment claim. See Robinson v. Danberg, 673 F. App’x 205, 214 (3d Cir. 2016) (plaintiff
failed to show he suffered “bodily harm” or “liv[ed] in constant fear of retaliation from other
inmates” from being labeled a snitch); Castellano v. Treon, 79 F. App’x 6, 7 (5th Cir. 2003);
Thompson v. Michigan Dep’t of Corr., 25 F. App’x 357, 359 (6th Cir. 2002); Brown v. Ellis,

                                               7
175 F.3d 1019 (7th Cir. 1999) (table); see also Fontroy v. Owens, 150 F.3d 239, 243-44 (3d
Cir. 1998); Dillard v. Talamantes, No. 1:15-CV-974, 2016 WL 7474803, at *8 (M.D. Pa. Dec.
29, 2016). But see Glover v. Schraufnagel, 720 F. App’x 312, 313 (7th Cir. 2018) (noting
the Seventh Circuit has not consistently followed Brown v. Ellis); Shelton v. Bledsoe, 775
F.3d 554, 564-65 (3d Cir. 2015) (the Eighth Amendment “protects against the risk—not
merely the manifestation—of harm”); Moore v. Mann, No. 3:CV-13-2771, 2015 WL
3755045, at *7 (M.D. Pa. June 16, 2015) (applying the Tenth Circuit’s holding in Benefield);
Williams v. Thomas, No. CIV.A. 12-01323, 2013 WL 1795578, at *6 (E.D. Pa. Apr. 29,
2013) (same). Accordingly, DiPietro must produce evidence that he suffered an actual injury
as a result of Meinert labeling him a rat.
       DiPietro argues he has produced that evidence: “[DiPietro] was called a ‘rat’ by a
guard at SCI-Houtzdale and was attacked and ‘water boarded’ by staff” after he attacked
the guard for calling him a rat. (Doc. 126 at ¶ 23). DiPietro believes that the guards attacked
him because of “Meinert’s lie” which was reported in an Associated Press article. (DiPietro
Dep. at 90:7-23; 91:2-9). In other words, because Meinert labeled DiPietro a rat, DiPietro
harmed a prison guard who in turn harmed DiPietro because of the label.
       There is another evidentiary hurdle DiPietro must clear, though, and it is a familiar
one: causation is a necessary element of an Eighth Amendment deliberate indifference
claim. Hamilton v. Leavy, 117 F.3d 742, 746 (3d Cir. 1997). The evidence DiPietro submits
and the reasonable inferences that can be drawn from it are insufficient to show causation.
The court in Law v. Tillman, No. CIV. A. 98-00781BHL, 2001 WL 103304 (S.D. Ala. Jan. 31,
2001) held on summary judgment that causation was not established on facts similar to
those here. In that case, a corrections officer called the plaintiff a “snitch,” and the plaintiff
was subsequently attacked by his cellmate; but the record showed that the plaintiff was, in
fact, the aggressor, and the plaintiff only submitted “conclusory statement[s] in the
complaint and his affidavits” to show the officer’s statement caused the cellmate’s attack.
Law, 2001 WL 103304, at *6. Here, DiPietro was also the initial aggressor in the altercation
with the guards who attacked him, and he also fails to produce evidence that the guards

                                               8
attacked him because he was labeled a rat by Meinert. As Defendants note, DiPietro only
musters speculation, (see DiPietro Dep. at 90:18-20 (“Why would they call me a rat if they
didn’t read the paper article that was created based off of the lie that Meinert told?”); id. at
91:6-9 (claiming that the guards attacked him because of the news article)), which is
insufficient to show causation. See Taylor v. Ridley, No. 2:18-CV-00314-SU, 2018 WL
3550266, at *3 (D. Or. July 24, 2018) (dismissing deliberate indifference claim because,
among other reasons, the plaintiff failed to plead that the inmate who attacked him “knew
of the article [that identified him as an informant,] or knew that plaintiff had been identified
as a ‘snitch’ or ‘rat’”); Sutton v. Washington State Dep’t of Corr., No. 2:13-CV-5064-SMJ,
2015 WL 4748233, at *9 (E.D. Wash. Aug. 11, 2015), aff’d sub nom. Sutton v. Warner, 669
F. App’x 376 (9th Cir. 2016) (holding on summary judgment that a reasonable jury could not
find that a report naming the plaintiff as an informant caused an inmate attack because the
plaintiff did not provide “any evidence showing that [the attacker] was aware of the [r]eport,”
there was a lack of temporal proximity between the report and the attack, and there were
no other instances where the report “actually caused injury”); Bracey v. Harlow, No. CIV.A.
11-4 E, 2013 WL 5331978, at *15 (W.D. Pa. Sept. 23, 2013), aff’d sub nom. Bracey v.
Pennsylvania Dep’t of Corr., 571 F. App’x 75 (3d Cir. 2014) (holding on summary judgment
that the plaintiff “failed to produce any competent evidence establishing the required
element of causation, i.e., that any inmate, including [the inmate who attacked the plaintiff,]
heard [the defendant] call [the p]laintiff a snitch so as to motivate [the attacker] on that
basis”); Smith v. Buss, 515 F. App’x 599, 601 (7th Cir. 2013) (affirming district court’s grant
of summary judgment because, among other reasons, the plaintiff’s “speculation” that his
attacker “was out to get him because of the ‘snitch’ label” was not supported by any
admissible evidence or reasonable inferences therefrom).
       DiPietro’s Eighth Amendment claim against Meinert fails for another, related reason:
DiPietro has not produced evidence showing that Meinert was subjectively aware of the
substantial risk that guards would harm him. Natale v. Camden Cty. Corr. Facility, 318 F.3d
575, 582 (3d Cir. 2003) (“Deliberate indifference is a subjective standard of liability[.]”

                                              9
(quotation omitted)); Francis v. Carroll, 659 F. Supp. 2d 619, 625 (D. Del. 2009) (“Culpability
under deliberate indifference requires a subjective awareness of the risk of harm, in addition
to a failure to take reasonable steps to avoid that harm.” (quotation omitted)). The risk that
other prisoners will harm a prisoner who has been labeled a snitch or rat may be obvious,
see Reece v. Groose, 60 F.3d 487, 491 (8th Cir. 1995), but the risk that guards would do
so is not. The case of Tabb v. Hannah, No. 1:10-CV-1122, 2012 WL 3113856 (M.D. Pa.
July 30, 2012) is instructive on this point: even where the plaintiff alleged he notified prison
officials four separate times that a correctional officer labeled him a snitch, his complaint
was dismissed because he failed to allege that prison officials were aware he was at risk
of harm from the cellmate who ultimately assaulted him. Id. at *6. Here, like in Tabb, there
is nothing to indicate that Meinert knew (or even should have known) that prison
guards—who have a constitutional duty to protect prisoners from bodily harm, see Farmer
v. Brennan, 511 U.S. 825, 832-33 (1994)—would attack DiPietro because he was labeled
a rat. Thus, whether viewed through the lens of causation or risk-awareness, DiPietro’s
evidence is insufficient to support his claim.
       Summary judgment will therefore be granted in Defendants’ favor on DiPietro’s
Eighth Amendment claim.
B.     Perry
       Finally, DiPietro claims that Perry was deliberately indifferent to a serious risk of harm
he faced in being transferred to SCI Greene, where Mikall was housed. (See Doc. 135 at
1-2; Doc. 140 at 1-2). This claim is governed by the same Eighth Amendment standards
that applied to DiPietro’s claim against Meinert. DiPietro must produce evidence showing
Perry knew he “face[d] a substantial risk of serious harm and disregard[ed] that risk by
failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847
(1994). Defendants argue that there is no evidence DiPietro even faced a substantial risk
of serious harm, or that Perry disregarded that risk; and in any event, Perry took reasonable
measures to ensure DiPietro was safe. (See Doc. 135 at 10-13).
       The undisputed evidence shows that Perry was not deliberately indifferent to any risk

                                              10
of harm that DiPietro faced. After DiPietro wrote to Perry about his impending transfer to
SCI Greene, Perry followed up on DiPietro’s concerns and reviewed DOC records to see
if there was actually a separation order preventing him from being transferred. (Perry Decl.
at ¶¶ 9-12). There was no separation order. (Id. ¶ 12). Given that, Perry could not have
been deliberately indifferent to a substantial risk of serious harm—his investigation revealed
there was no such risk. See Beers-Capitol v. Whetzel, 256 F.3d 120, 140-41 (3d Cir. 2001)
(holding a supervisor at a juvenile detention facility not deliberately indifferent where the
plaintiffs produced no evidence that the supervisor was aware of a substantial risk of
serious harm; instead the evidence showed the supervisor investigated allegations of
abuse, found them not credible, and performed his job in a negligent manner); see also
Harley v. Warren, No. CV 13-7656(JMV), 2017 WL 4422412, at *3 (D.N.J. Oct. 4, 2017)
(“The fact that [a] ‘Keep Separate’ order was not followed sounds in negligence rather than
deliberate indifference.”); cf. Hamilton v. Leavy, 117 F.3d 742, 747 (3d Cir. 1997) (reversing
grant of summary judgment to a defendant who transferred the plaintiff despite placing him
in protective custody two times prior and receiving a recommendation that he be placed in
protective custody again). Moreover, DiPietro was housed in the “Restricted Housing Unit
. . . in Administrative Custody” during the entirety of his stay at SCI Greene, meaning “he
was not permitted to interact with other inmates” at all. (Perry Decl. at ¶ 13). And not only
was DiPietro not harmed at SCI Greene, he was also eventually transferred to a different
prison. Even where the hindsight of resultant injury casts doubt on the propriety of a prison
official’s actions, an official who takes minimal, even negligent steps to address an inmate’s
concerns is not deliberately indifferent. See, e.g., Beers-Capitol, 256 F.3d at 140-41; Wise
v. Ranck, No. 1:07-CV-01899, 2008 WL 4861974, at *1-5 (M.D. Pa. Nov. 6, 2008)
(correctional officer who merely informed her superiors of threats of violence between the
plaintiff and his cellmate was not deliberately indifferent, despite the harm actually suffered
by the plaintiff providing the court with “the benefit of hindsight”). It is unreasonable to infer
that Perry knew of a risk of harm that was determined after investigation to be insubstantial,
never actually materialized, and was completely abated by DiPietro’s placement in

                                               11
administrative custody and his subsequent transfer.
      Defendants’ Motion for Summary Judgment will therefore be granted as to all claims
against Perry.
                                      IV. Conclusion
      For the reasons stated above, Defendants’ Motion for Summary Judgment will be
granted, and judgment will be entered in their favor.
      An appropriate order follows.


January 28, 2019                                   /s/ A. Richard Caputo
Date                                               A. Richard Caputo
                                                   United States District Judge




                                           12
